Mr. Justice Smith
delivered the opinion of the court.
Upon the application of William W. Goodson, the letters of guardianship of Thomas Cotton, guardian of Eliza Jane Cotton, were revoked by the probate court of Franklin county. From the judgment of that court revoking his letters Cotton has appealed, and asks a revision of that judgment for error manifested by the record.
He insists, that it was error in the probate court to entertain the motion of Goodson for a citation, who appeared in the said court as a mere stranger, having no interest upon which he could rightfully base a complaint in relation to any act of the appellant, as the guardian of his ward. It is a familiar principle, and of universal application to all proceedings in courts of justice, for the redress of wrongs, that the party making complaint must show an actual wrong suffered by him, either in a personal or representative character, or a threatened injury, which in legal contemplation amounts to a violation of right, before he can be entitled to invoke the agency of a court of justice.
In this case, the order for a citation was made upon the application of the appellee without any averment on his part or showing on the record that he was interested in the ward, her property, or in the acts of her guardian. Nor does it appear that he moved the court for this process against Cotton as the next friend *296of the ward, whose interests were chiefly to be affected by the judgment of the court. The petition of Goodson should not, therefore, have been sustained, and of consequence, it was error hi the court to proceed to final judgment in the matter.
The judgment must be reversed.